           Case 2:20-cr-00276-GMN-EJY Document 63 Filed 12/02/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                              Case No.: 2:20-cr-00276-GMN-EJY
 5                           Plaintiff,                                    ORDER
 6   v.                                                                (Docket No. 62)
 7   DAVID HOWARD BABIT,
 8                           Defendant.
 9         On December 1, 2020, counsel for Defendant filed a motion under seal. The Court, having
10 reviewed the motion, can discern no legitimate reason for such designation.1 Further, Defendant
11 filed the motion under seal without complying with the Court’s clear rules for such filings. LR IA
12 10-5.
13         No later than December 7, 2020, counsel must file either a motion to seal the motion at
14 Docket No. 62 that complies fully with the Court’s local rules and applicable caselaw or a motion
15 to unseal the motion at Docket No. 62.
16         IT IS SO ORDERED.
17         DATED: December 2, 2020.
18
19
20                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
   1
          The Court notes that Defendant’s medical conditions are discussed in a small portion of
27 the overall motion. Such discussion does not merit sealing the entire brief; rather, the caselaw
28 provides a  mechanism for sealing that portion if, in fact, that was the reason for filing under seal.

                                                     1
